PER CURIAM:*
Eric Drake, pro se, appeals the district court’s dismissal of his lawsuit against the State of New York and its governor, Andrew Cuomo. Drake raises a series of claims. Even accepting Drake’s factual allegations as true, all of his claims are implausible. Thus; the district court properly dismissed his claims. See Century Sur. Co. v. Blevins, 799 F.3d 366, 372 (5th Cir. 2015) (“In the Fifth Circuit, fairness requires that a litigant have the opportunity to be heard before a claim is dismissed, except where the claim is patently frivolous.” (emphasis added)). AFFIRMED.

 Pursuant to 5th Cm. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.